Ray, J.
The appellee, Pamelia Barr, filed her petition for a divorce, on the grounds, that the appellant had abandoned her more than one year before the bringing of her action; that he had failed to provide for her maintenance; that he had used her in a cruel manner, by calling her foul names, and had permitted his grown children by a former wife to abuse her; that appellant was worth twenty-five thousand dollars; and asking alimony. Answer in denial, and a cross petition charging, that the appellee had abandoned the appellant without cause; that she had a violent and uncontrollable temper, and abused his children, and quarreled with the inmates of his house.
The appellee answered the cross petition by a denial, and filed interrogatories to the appellant as to the value of the property owned by him, which were answered.
On the trial, the appellee offered these answers in evidence, and, over the objection of the appellant, they were received; and a finding in favor of the appellant was had, and a decree of divorce on his cross petition was rendered, with an allowance of fifteen hundred dollars to the appellee as alimony, from which allowance this appeal is taken.
The statute regulating proceedings in divorce provides, that “the defendant shall answer said petition under oath, if required so to do by the petitioner.” 2 G. & H. 352, sec. 13.
The interrogatories in this case were filed with the answer to the cross petition, and are not authorized by the statute; and therefore the answers were not proper evidence upon which to rest the decree for alimony.
L. B. Sims, J. II. Stewart, J.-Applegate, JR. 11. Milroy, and! J. JBJ. Gould, for appellant.
B. B. Daily and D. B. Graham, for appellee.
The decree for, alimony is reversed, and the cause remanded, for further proceedings in that matter. Costs for appellant.
Gregory, J., dissented.